Title: To John Adams from Moses Lloyd Hill, 23 June 1818
From: Hill, Moses Lloyd
To: Adams, John


				
					Sir,
					Raleigh N.C. June 23d. 1818
				
				Being about to send to the press a work entitled, “Travels through the United States in the years 1812, –13, –14, –15, –16, –17 & 18, including a statistical view of each State at the close of the year 1817,” I have taken the liberty to solicit permission; to dedicate it to you. Among the Sages and Heroes, to whom we owe our national existence; I have ever been taught to revere the name of Adams, as standing in the first rank; and to one who in so eminent a degree contributed to lay the foundation of the future greatness of this Country, I cannot but be ambitious to present a work which has for its object the development of the character, manners, & resources of a nation which claims you as its political father.With these impressions, I hope Sir, this address to one to whom I am a stranger (Altho I have the honor to be a distance relative) will not be considered impertinent.The work will be published in 2 Vols. Octo. and will contain between 6 & 700 pp. It will probably go to the press in the face. I have the honor to be Sir, / with the most profound respect / your most Obedient / And humble / Servant
				
					Moses Lloyd Hill
				
				
			